


109 HR 5421 IH: To amend the Internal Revenue Code of 1986 to restore the

U.S. House of Representatives
2006-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5421
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2006
			Mr. Peterson of
			 Minnesota (for himself, Mr.
			 Latham, and Mr. Marshall)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to restore the
		  estate tax and repeal the carryover basis rule, to increase the estate and gift
		  tax unified credit to an exclusion equivalent of $5,000,000, and to reduce the
		  rate of the estate and gifts taxes to the generally applicable capital gains
		  income tax rate.
	
	
		1.Restoration of estate tax;
			 repeal of carryover basis
			(a)In
			 generalSubtitles A and E of title V of the Economic Growth and
			 Tax Relief Reconciliation Act of 2001, and the amendments made by such
			 subtitles, are hereby repealed; and the Internal Revenue Code of 1986 shall be
			 applied as if such subtitles, and amendments, had never been enacted.
			(b)Sunset not to
			 apply
				(1)Subsection (a) of
			 section 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 is
			 amended by striking this Act and all that follows and inserting
			 this Act (other than title V) shall not apply to taxable, plan, or
			 limitation years beginning after December 31, 2010..
				(2)Subsection (b) of
			 such section 901 is amended by striking , estates, gifts, and
			 transfers.
				(c)Conforming
			 amendmentsSubsections (d) and (e) of section 511 of the Economic
			 Growth and Tax Relief Reconciliation Act of 2001, and the amendments made by
			 such subsections, are hereby repealed; and the Internal Revenue Code of 1986
			 shall be applied as if such subsections, and amendments, had never been
			 enacted.
			2.Estate and gift
			 tax rates reduced to 15 percent or, if lower, the generally applicable capital
			 gains rate for individuals
			(a)Estate
			 tax
				(1)In
			 generalSection 2001 of the Internal Revenue Code of 1986
			 (relating to estate tax) is amended by striking subsections (b) and (c) and by
			 inserting after subsection (a) the following new subsection:
					
						(b)Computation of
				taxThe tax imposed by this section shall be the amount equal to
				the excess (if any) of—
							(1)15 percent of the
				sum of—
								(A)the amount of the
				taxable estate, and
								(B)the amount of the
				adjusted taxable gifts, over
								(2)the aggregate
				amount of tax paid under chapter 12 with respect to gifts made by the decedent
				after December 31, 1976.
							For
				purposes of subparagraph (A)(ii), the term adjusted taxable
				gifts means the total amount of the taxable gifts (within the meaning
				of section 2503) made by the decedent after December 31, 1976, other than gifts
				which are includible in the gross estate of the
				decedent..
				(2)Conforming
			 amendments
					(A)Subsection (c) of
			 section 2010 of such Code is amended by striking the applicable credit
			 amount and all that follows through the applicable exclusion
			 amount and inserting the applicable credit amount shall be the
			 applicable percentage (as defined in section 2001(b)(2)) of the applicable
			 exclusion amount.
					(B)Subsection (b) of
			 section 2101 of such Code is amended to read as follows:
						
							(b)Computation of
				taxThe tax imposed by this section shall be the amount equal to
				the excess (if any) of—
								(1)15 percent of the
				sum of—
									(A)the amount of the
				taxable estate, and
									(B)the amount of the
				adjusted taxable gifts, over
									(2)the aggregate
				amount of tax paid under chapter 12 with respect to gifts made by the decedent
				after December 31,
				1976.
								.
					(C)Subsection (c) of
			 section 2102 of such Code, as in effect prior to its redesignation by section
			 532(c)(7)(B) of the Economic Growth and Tax Relief Reconciliation Act of 2001,
			 is amended—
						(i)by
			 striking $13,000 each place it appears and inserting
			 $12,000, and
						(ii)by
			 striking $46,800 and inserting $35,000.
						(D)Subsection (a) of
			 section 2201 of such Code is amended by striking rate schedule set forth
			 in section 2001(c) and inserting applicable percentage (as
			 defined in section 2001(b)(2).
					(b)Gift
			 tax
				(1)In
			 generalSection 2502 of such Code is amended to read as
			 follows:
					
						2502.Rate of
				tax
							(a)General
				ruleThe tax imposed by section 2501 for each calendar year shall
				be an amount equal to 15 percent of the sum of the taxable gifts for such
				calendar year.
							(b)Tax to be paid by
				donorThe tax imposed by section 2501 shall be paid by the
				donor.
							.
				(2)Conforming
			 amendments
					(A)Subchapter A of
			 chapter 12 of such Code is amended by striking section 2504.
					(B)The table of
			 sections for such subchapter is amended by striking the item relating to
			 section 2504.
					(c)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, and gifts made, after December 31, 2006.
			3.$5,000,000
			 exemption from estate and gift taxes
			(a)In
			 generalSubsection (c) of section 2010 of the Internal Revenue
			 Code of 1986 (relating to applicable credit amount), as amended by section 2,
			 is amended by striking the applicable exclusion amount and all
			 that follows and inserting $5,000,000..
			(b)Gift
			 taxParagraph (1) of section 2505(a) of such Code (relating to
			 general rule) is amended by striking (determined as if the applicable
			 exclusion amount were $1,000,000).
			(c)Effective
			 dateThe amendment made by this section shall apply to estates of
			 decedents dying, and gifts made, after December 31, 2006.
			
